DETAILED ACTION
This office action is in response to communication(s) filed on January 22, 2021.  
Claim 15 has been cancelled.  
Claims 1, 14 and 16-17 have been amended.
Claims 1-14 and 16-17 are currently allowed.
The objection to “TITILE” is withdrawn in view of amendment with a new title.
The rejection made under 35 U.S.C. §112(b) with regard to claims 1-16 are  now withdrawn in view of claim amendments and/or clarifications to the claims. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an information processing apparatus, an image forming apparatus, and a non-transitory computer readable medium (see original disclosure, i.e. para. 2 and etc.).
With regard to Claim 1, the closest prior arts of record, Sarin and Sai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… receive a selection of information which is to be output, the selection being selected from a plurality of types of information included in data obtained over a network and being based on each type; … when the selected information includes the predetermined particular combination of private information, exert control to prevent a plurality of selected pieces of information from being printed on the recording medium; and when the selected information does not include the predetermined particular combination of private information, exert control to print the plurality of selected pieces of information”.  These additional features in combination with all the other 
With regard to Claims 2-13, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 14, the closest prior arts of record, Sarin and Sai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “... determine whether the selected information includes certain private information of a predetermined particular combination of private information constituting multiple types of private information; when the selected information includes the multiple types of private information, exert control to prevent simultaneous selection of the multiple types of private information; and when the selected information does not include the multiple type of private information, exert control to output the selected information”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 22, 2021 (i.e. on pg. 9-13 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claim 16, the closest prior arts of record, Sarin and Sai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… determine whether the selected information includes a predetermined particular combination of private information; when the selected information includes the predetermined particular combination of private information, exert control to prevent a plurality of selected pieces of information from being printed on the recording medium; and when the selected information does not include the predetermined particular combination of private information, exert control to print the plurality of selected pieces of information on the recording medium”.  These additional features in combination with all the other features required in the claimed invention, and in view of the 
With regard to Claim 17, the closest prior arts of record, Sarin and Sai, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…determining whether the selected information includes a predetermined particular combination of private information; when the selected information includes the predetermined particular combination of private information, exerting control to prevent a plurality of selected pieces of information from being output; and when the selected information does not include the predetermined particular combination of private information, exerting control to output the plurality of selected pieces of information”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on January 22, 2021 (i.e. on pg. 9-13 and etc.), are not fully disclosed by the prior art(s) of record.
Therefore, Claims 1-14 and 16-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675